DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 11-15, 19, 24, and 37 are rejected under 35 U.S.C. 102a2 as being anticipated by Krishnamoorthy et al. (US PG Pub 2017/0324218 A1).
Regarding claim 1, Krishnamoorthy discloses an on-chip laser (300, FIG. 3, [0034]), comprising: 
a gain portion (310, FIG. 3, [0034]); 
a mirror (314, FIG. 3, [0034]) in communication with the gain portion; 
a waveguide (318, FIG. 3, [0035]) in communication with the gain portion; and 
a resonator (320, FIG. 3, [0035]) optically coupled to the waveguide at an optical coupling (340, FIG. 3, [0046]), the resonator having a circular shape (320 has a circular shape, FIG. 3), wherein the waveguide and the resonator are separate from the gain portion (318/320 are separated from 310, FIG. 3).
Regarding claim 2, Krishnamoorthy discloses the waveguide, the resonator, and the optical coupling are collectively configured so that the resonator outputs a first 
Regarding claim 7, Krishnamoorthy discloses the circular shape of the resonator is one of a disk and a toroid (320 appears to have a disk shape as shown in FIG. 3).
Regarding claim 11, Krishnamoorthy discloses the gain portion is contained on a first chip portion (310 is on an III/V semiconductor chip, FIG. 3, [0034]).
Regarding claim 12, Krishnamoorthy discloses the waveguide and the resonator are contained on a second chip portion (318/320 are on a photonic chip 316 separated from the III/V semiconductor chip, FIG. 3, [0035]) separate from the first chip portion.
Regarding claim 13, Krishnamoorthy discloses the first chip portion comprises a Group III-V reflective semiconductor material ([0034]).
Regarding claim 14, Krishnamoorthy discloses the one of the first and second chip portions overlies the other of the first and second chip portions (“semiconductor optical amplifier 310 may be flip-chip bonded onto photonic chip 316, and the surface-normal coupling may involve etched or angled minors or grating couplers (such as a diffraction grating),” [0036]).
Regarding claim 15, Krishnamoorthy discloses a grating coupler flip-chip bonding the first and second chip portions together (“semiconductor optical amplifier 310 may be flip-chip bonded onto photonic chip 316, and the surface-normal coupling may involve etched or angled minors or grating couplers (such as a diffraction grating),” [0036]).
Regarding claim 19, Krishnamoorthy discloses one or more heaters (326, FIG. 3, [0041]) adjacent one or more of the waveguide, the on-chip laser, or the resonator, wherein the one or more heaters are configured to thermally tune the one or more of the waveguide, the on-chip laser, or the resonator.
Regarding claim 24, Krishnamoorthy discloses a micro-chip (300, FIG. 3, [0034]), comprising: 
a laser having a laser cavity layer overlying or underlying a gain layer (“semiconductor optical amplifier 310 may be flip-chip bonded onto photonic chip 316, and the surface-normal coupling may involve etched or angled minors or grating couplers (such as a diffraction grating),” [0036]), wherein the laser cavity layer and the gain layer are substantially distinct layers (a similar flip-chip configuration can be seen in FIG. 1 where RSOA and SOI are distinct layers), the gain layer including a mirror (314, FIG. 3, [0034]), the laser cavity layer including: 
a waveguide (318, FIG. 3, [0035]) in communication with the gain layer; and 
a resonator (320, FIG. 3, [0035]) optically coupled to the waveguide at an optical coupling (340, FIG. 3, [0046]), the resonator having a circular shape (320 has a circular shape, FIG. 3).
Regarding claim 37, Krishnamoorthy discloses one or more heaters (326, FIG. 3, [0041]) adjacent one or more of the waveguide, the on-chip laser, or the resonator, wherein the one or more heaters are configured to thermally tune the one or more of the waveguide, the on-chip laser, or the resonator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. in view of Zhao et al. ("Narrow-linewidth widely tunable hybrid external cavity laser using Si3N4/SiO2 microring resonators,” in 2016 IEEE 13th International Conference on Group IV Photonics (GFP) (2016), pp. 24-25) (06/25/20 IDS).
Regarding claims 9 and 31, Krishnamoorthy has disclosed the on-chip laser and the micro-chip respectively outlined in the rejections to claims 1 and 24 above
Krishnamoorthy does not disclose at least a portion of one or both of the waveguide and the resonator has a cross-section defined by a width and a thickness, 
Zhao discloses a similar on-chip laser or micro-chip (Fig. 1, Page 24) comprising Si3N4/SiO2 microring resonators (MRR, Fig. 1, Page 24) having a cross-section defined by a width and a thickness, wherein the width and thickness of Si3N4 layers are tapered to 4.3 µm and 35 nm respectively in order to achieve a low-loss coupling between the gain chip and passive waveguide (see paragraph above Fig. 1 on page 24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the resonator of Krishnamoorthy with the width is in the range of about 400 nanometers and about 5 micrometers, and the thickness is in the range of about 10 nanometers and about 5 micrometers as taught by Zhao in order to achieve a low-loss coupling between the gain chip and passive waveguide (see paragraph above Fig. 1 on page 24 of Zhao).

Claims 16, 22, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. in view of Biberman et al. ("Ultralow-loss silicon ring resonators,” Opt. Lett., Vol. 37, (2012), pp. 4236-4238) (06/25/20 IDS).
Regarding claims 16, 22, 34, and 40, Krishnamoorthy has disclosed the on-chip laser and the micro-chip respectively outlined in the rejections to claims 1 and 24 above.
Krishnamoorthy does not disclose one or more of the waveguide or the resonator comprises one or more of Si.sub.3N.sub.4, SiO2, and substantially pure Si, and the resonator is characterized as having a QL in the range of about 106 and 108
Biberman discloses ultra-low loss silicon ring resonators having quality factors Q0 = 2.2 x 107 (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the resonator of Krishnamoorthy with a silicon material having a QL in the range of about 106 and 108 in order to obtain ultra-low propagation loss.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. in view of Liu et al. (US PG Pub 2003/0202555 A1) (06/25/20 IDS).
Regarding claims 21, Krishnamoorthy has disclosed the on-chip laser and the micro-chip respectively outlined in the rejections to claim 1 above.
Krishnamoorthy does not disclose the on-chip laser outputs laser light having a linewidth between about 100 Hz and about 100 kHz.
Liu discloses a similar on-chip laser (FIG. 1) that outputs laser light having a linewidth between about 100 Hz and about 100 kHz (“without a long external cavity, <100 KHz linewidth is feasible by using a weakly coupled (ĸ≈0.1) microring resonator in the passive ring coupled laser,” [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the resonator cavity of Krishnamoorthy with a cavity length that enables a narrow linewidth between about 100 Hz and about 100 kHz as taught by Liu in order to obtain high speed and high power laser operation.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. in view of Zhang et al. (US PG Pub 2016/0380408 A1) (06/25/20 IDS).
Regarding claims 23, Krishnamoorthy has disclosed the on-chip laser and the micro-chip respectively outlined in the rejections to claim 1 above.
Krishnamoorthy does not disclose at least one filter ring that is in communication with the waveguide and is located between the gain portion and the resonator.
Zhang discloses at least one filter ring (230, FIG. 2, [0117]) that is in communication with the waveguide and is located between the gain portion (220, FIG. 2, [0118]) and the resonator (240, FIG. 2, [0117]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the on-chip laser of Krishnamoorthy with at least one filter ring that is in communication with the waveguide and is located between the gain portion and the resonator as taught by Zhang in order to filter wavelength output from the gain medium.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al.
Regarding claims 28, Krishnamoorthy has disclosed the on-chip laser and the micro-chip respectively outlined in the rejections to claim 1 above.
Krishnamoorthy further discloses the optical coupling is a first optical coupling (a first coupling between 320/340, FIG. 3), the waveguide defines a second optical 
Krishnamoorthy does not disclose the pathway length is in the range of about 10 micrometers and about 1.0 centimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pathway length between the first and second couplings of Krishnamoorthy with a range of about 10 micrometers and about 1.0 centimeters in order to minimize propagation loss since such modification only involves routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828